DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 5/24/2022 wherein claims  21, 22, 25, 29-31 have been amended and claims 35-40 have been added.
Claims 21-40 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 5/24/2022 overcome the rejection of claims 21, 23-26, 28-31, 33 and 34 made by the Examiner under 35 USC 103 over Gray et al. (US 9901128) in view of Loos et al. (US 2009/0325441). This rejection has been withdrawn as Gray’s fiber uses a hydrophilic binder polymer rather than a hydrophobic polymer as required by the instant claims. 
Applicants arguments filed 5/24/2022 overcome the rejection of claims 22, 27 and 32 made by the Examiner under 35 USC 103 over Gray et al. (US 9901128) in view of Loos et al. (US 2009/0325441) further in view of Mathis et al. (US 2008/0248704). 

New Rejection, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-26, 28-31 and 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl et al. (CA 2611130) in view of Gray et al. (US 2009/0325441; of record)
Karl is directed to a composition that comprises a composition comprising an insecticide and at least one polymeric binder, such as crosslinked C1-12 esters of acrylic/methacrylic acid (see page 23, lines 6-15), wherein the composition is impregnated (imbibed) on non-living material such as textile materials like yarns and fibers (see abstract and page 7, lines 12-15). The C1-12 ester of methacrylic acid is sufficiently narrow that one would readily envisage methyl (C1) methacrylate and ethyl (C2) methacrylate as recited by instant claims 23, 24, 28, 29, 30 and 33. Exemplified finished textile materials include garments, socks, trousers, shirts and uniforms (see page 11, lines 6-12) (see instant claims 35 and 38). The treated fibers exhibit very good wash resistance while permitting continuous release of the active at a controlled rate (see page 6, lines 33-35) (see instant claim 25). As it pertains to instant claims 36 and 39, given the similarity in fiber structure, e.g. a yarn imbibed with crosslinked alkyl methacrylate polymer and active agent, it would be expected to exhibit the same properties, e.g. a machine-washable reusable textile that loses less than 25% of the active compound in a wash cycle. 
Karl fails to teach the imbibed yarn as being in a knitted or woven relationship with non-imbibed yarn.
Gray teaches a fabric material comprising both superabsorbent polymeric fibers and non-superabsorbent fibers in a layer that is sufficiently porous as to allow air flow, wherein at least some superabsorbent polymer fibers in the fabric material have a coating comprising a polymeric carrier material and an active agent thereon (see claim 2 and column 9, lines 50-55) wherein the mixture is to be evenly distributed over the substrate (fiber surface such as yarn) (see column 14, line 46). 
Figure 1A: 
    PNG
    media_image1.png
    467
    563
    media_image1.png
    Greyscale
 which is a diagram of the fabric 2a material which comprises yarn (2b) and coated fibers (2c). It’s observed that the yarn and coated fibers are distinct from one another. The article may be made by knitting or weaving the fibers (see column 14, lines 45-46).  In all, Gray suggests an article of clothing having i) yarn, ii) a polymeric matrix comprising a polymer and an active compound dispersed in the polymer wherein the matrix is imbibed along the length of the yarn and iii) a non-imbibed yarn wherein the polymer matrix is not imbibed along its length. 
Thus, given that such structures were known in the garment industry, it would have been obvious to modify Karl’s teaching such that the final textile product had a structure like that described by Gray. That is, it would have been reasonably obvious to use Karl’s imbibed fibers with untreated fibers to produce a knitted or woven product having some type of end use activity, e.g. insecticidal, insect repelling, antimicrobial, etc.  It is prima facie obvious to combine two compositions each of which are taught by the prior art to be useful for the same purpose (textiles comprising an active compound), in order to form a third composition to be used for the very same purpose. See MPEP 2144.06(I).
Regarding instant claim 26, as the structure arrived to by the combination of Karl and Gray results in that being instantly claimed, it must be the case then that if one arrived at a woven blend of imbibed and non-imbibed yarn materials, where the imbibed material is that as described by Karl (and instantly claimed), then the resulting product must be such that the non-imbibed yarn possesses a greater elasticity than the imbibed yarn. Although such a result is not observed, this would be expected to be an implicit outcome of the obvious product resulting from the combination of Karl and Gray.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.




Claims 22, 27 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karl et al. (CA 2611130) in view of Gray et al. (US 2009/0325441; of record) as applied to claims 21, 23-26, 28-31 and 33-39 above, and further in view of Petrus et al. (US 5965137).
Karl fails to teach their salicylate insect repellent as being methyl salicylate or ethyl salicylate. 
Petrus teaches insect repellent compostion wherein the insect repellent are selected from essential oils such as methyl salicylate and ethyl salicylate. Thus, it would have been obviosuto modify Karl to include one of methyl or ethyl salicylate with a reasonable expectation for success in providing desired insect repellent benefit. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 37 and 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karl et al. (CA 2611130) in view of Gray et al. (US 2009/0325441; of record) further in view of Petrus et al. (US 5965137) as applied to claims 22, 27 and 32 above, and further in view of Putnam et al. (US 1814853).
Karl, Gray and Petrus fail to teach the methyl or ethyl salicylate as being a crystalline, semi-crystalline or an amorphous solid.
Putnam is directed to purifying methyl salicylate. It is taught that pure methyl salicylate exists as a crystalline form (see claim 1). It would been obvious to use known phsycial forms of methyl salicylate in the insect repellent fiber composition with a reasonable expectation for success in imparting repellent activity
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611